Case 1:19-cr-10080-NMG Document 699-11 Filed 12/18/19 Page 1 of 7




                    Exhibit 11
       Case 1:19-cr-10080-NMG Document 699-11 Filed 12/18/19 Page 2 of 7
     9163848802 2018-10-23 19-58-30 10531-001                           Page 1


1    Call Date:     2018-10-23

2    Call Duration:         4:04

3    Call Begin [           ] Call End [          ]

4    Call Participants:

5

6         Rick Singer

7    File Name:     9163848802 2018-10-23 19-58-30 10531-001.wav

8    Bates No:

9

10                [00:00] Hello?

11   SINGER:            ?

12                Hi, Rick!        How are you?

13   SINGER:      I’m fabulous.       How about yourself?

14                Good, good.       Thank you, so much.    We just walked in

15        -- I just walked into the hotel at Colgate.

16   SINGER:      Terrific.

17          :     We were at Williams for 2 days --

18   SINGER:      OK.   Terrific.

19                -- and just arrived to Colgate!         Yeah!   How are you,

20        Rick?

21   SINGER:      I’m doin’ great.       So I jus--

22                Good, good.

23   SINGER:      -- I just wanted to touch base with ya.         ’Cause I

24        spoke to the Georgetown coach.
       Case 1:19-cr-10080-NMG Document 699-11 Filed 12/18/19 Page 3 of 7
     9163848802 2018-10-23 19-58-30 10531-001                         Page 2


1           :   Yes.

2    SINGER:    And he needs the down payment as soon as possible.

3           :   OK.

4    SINGER:    Because he has some --

5               Don’t worry.

6    SINGER:    -- he has some personal issues to take care of.

7           :   OK.

8    SINGER:    So he wants me to wire him the $100,000 bribe

9         essentially --

10          :   Uh...

11   SINGER:    -- as soo-soon as we can.

12              Yeah!   Well, are you -- will you be able to send me

13        the wiring instruction?      I can send it like quickly.

14   SINGER:    Yeah.   So what I’m gonna do is I’m goin’ to give you

15        my broker’s information now --

16          :   Uh-huh.

17   SINGER:    -- but I need -- [01:00] but, uh -- via email.             But

18        I need you to text me your email address.         ’Cause that’s

19        one thing I don’t have, is your email address.

20          :   Sure.   Sure, sure.    And then you know what, Rick?         I

21        haven’t decided whether I want to send securities.

22        Because I love my securities.       I’m emotionally attached

23        to it.   But I’ll either send, uh, cash, uh, or -- or

24        securities --
       Case 1:19-cr-10080-NMG Document 699-11 Filed 12/18/19 Page 4 of 7
     9163848802 2018-10-23 19-58-30 10531-001                         Page 3


1    SINGER:       Well, it doesn’t make --

2                  -- but mostly likely cash.

3    SINGER:       -- it makes no differe--     OK.   So then what I’ll do

4          is, when you send me your email, I will then, um, send

5          you the information to wire your money to our foundation.

6            :     OK.   OK.   That would be great.   Um, no-now, Rick, is

7          there a difference why we’re sending it to you, as

8          opposed to the school itself?

9    SINGER:       Uh, this is how we normally do it, um --

10                 OK.

11   SINGER:       -- and, uh, a couple reasons why.

12           :     Mm-hmm.

13   SINGER:       Uh, it keeps the -- uh, so your son --           doesn’t

14         know what’s goin’ on, that, uh --

15                 Yeah.   He already knows.

16   SINGER:       -- so         --

17                 But anyway.   Yeah?

18   SINGER:       -- OK --

19   __:   Uh...

20   SINGER:       -- s-so kids just don’t feel like, you know, [02:00]

21         th-they, uh, you know, bought their way into school.

22                 Yeah.

23   SINGER:       So this is the way that we do things.

24           :     Mm-hmm.
       Case 1:19-cr-10080-NMG Document 699-11 Filed 12/18/19 Page 5 of 7
     9163848802 2018-10-23 19-58-30 10531-001                         Page 4


1    SINGER:      And, uh -- and then what I would do is I’ll take the

2         -- send the payment, uh, directly to the coach.

3                 OK.   OK.   Um, so, Rick, I just have 1 quick

4         question.       First of all, by the way, just because I’m a

5         financial advisor...       I’m sure you’re fully aware of

6         this.    But in the future, if your clients do have

7         securities with low-cost basis, that’s sort of an

8         attractive, uh, way for them to contribute to -- shares,

9         the, uh -- versus cash.        Because they don’t have to pay

10        capital gain taxes --

11   SINGER:      Correct.

12                -- on the securities they -- they send over.       But,

13        uh -- but anyway.        So I have a very, very important

14        question, Rick.

15   SINGER:      OK.

16                I don’t wanna...    Uh, uh, I mean, what’s the

17        likelihood of -- once we get that “like-likely” letter,

18        what’s the likelihood of getting the admitted letter on -

19        - on April 1st, going this [03:00] r--?

20   SINGER:      100%.    Uh...

21                Seriously?

22   SINGER:      Once you get your “likely” letter, it’s 100%, unless

23        --

24                Mm-hmm.
       Case 1:19-cr-10080-NMG Document 699-11 Filed 12/18/19 Page 6 of 7
     9163848802 2018-10-23 19-58-30 10531-001                          Page 5


1    SINGER:      -- your son drops classes or does --

2           :     Where?

3    SINGER:      -- poorly in school.

4                 Oh.   Drops classes where, at Campbell Hall?

5    SINGER:      Yeah.

6                 I see.    No, no, no.    He’s actually having a good

7         semester --

8    SINGER:      Right.

9           :     -- having a good, uh...

10   SINGER:      So then no problem.      It’s 100%.   You’re good.

11                Really?   OK.   Rick, I don’t want to put all my eggs

12        in 1 basket!       I’m so worried.    What if this doesn’t work

13        out, even though --

14   SINGER:      It’s gonna work, uh...

15                -- we send them the mon--?       Really?

16   SINGER:      Relax.

17                Really?

18   SINGER:      It’s gonna work out.      It’s done -- I’ve been doin’

19        this for years.

20                Really?   I know, I know.     I trust you with my entire

21        life.    I -- I know.     I’m just -- I just don’t want to put

22        all my eggs in 1 basket, ya know?

23   SINGER:      Well, that’s wh--       You’re visiting some schools now.

24        But this is done deal.      This...
       Case 1:19-cr-10080-NMG Document 699-11 Filed 12/18/19 Page 7 of 7
     9163848802 2018-10-23 19-58-30 10531-001                         Page 6


1                  Really?

2    SINGER:       All I need you to do is...

3                  OK.

4    SINGER:       I’m gonna...

5            :     OK.

6    SINGER:       Send me your -- uh, text me your email address, so I

7          can --

8                  I’ll text the email address right now.

9    SINGER:       -- you can get this wire done.

10                 Yeah.   I’ll do it -- I’ll do it like right away.

11   __:   Uh...

12   SINGER:       You got it.

13                 OK.   Perfect.

14   SINGER:       OK.   Thank you.

15                 Thank you, so much, Rick.    [04:00] I’ll talk to you

16         later.    Uh...

17   SINGER:       OK.   Buh-bye.

18           :     Thank you, so much.    B--   [04:04]

19

20                                END OF AUDIO FILE
